Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16729587 application filed 11/11/2021.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17 are pending. Claims 2,5,7,9,11,13,15,17 have been withdrawn. Claims 1,3,4,6,8,10,12,14,16 have been fully considered.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/11/2021 is acknowledged.
Claims 2,5,7,9,11,13,15,17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 6/30/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-45483 A (Machine translation used as Official Translation) (herein known as MITSUBISHI).

With regard to claim 1, MITSUBISHI teaches a method of preparing a CHA zeolite membrane comprising:, especially at abstract, claim 4, para 35
adding a support including a CHA particle seed layer deposited thereon into a synthetic solution for growing zeolite containing an organic structure-directing agent and Si and Al sources; and, especially at abstract, claim 4, para 35
performing hydrothermal synthesis, , especially at abstract, claim 4, para 35


With regard to claim 3, MITSUBISHI teaches 
wherein the molar ratio of Si/Al overlaps the claimed range, especially at para 32

With regard to claim 4, MITSUBISHI teaches 
wherein the support is alumina, especially at para 20

With regard to claim 6, MITSUBISHI teaches 
wherein the organic structure-directing agent is TMAdaOH (N,N,N-trimethyl adamantylammonium hydroxide), especially at para 156

With regard to claim 10, MITSUBISHI teaches 
wherein the hydrothermal synthesis is performed at a temperature within the claimed range for hours within the claimed range, especially at para 205,215

Allowable Subject Matter
Claim(s) 8,12,14,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANTHONY R SHUMATE/           Primary Examiner, Art Unit 1776